 70DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRobinson Bus Service,IncandLocal 241, Amalga-mated Transit Union,AFL-CIO Cases 13-CA-27112 and 13-CA-26939December 29, 1988DECISION AND ORDERBY MEMBERSJOHANSEN, CRACRAFT, ANDHIGGINSOn April 29, 1988, Administrative Law JudgeRobert A Giannasi issued the attached decisionThe Respondent filed exceptionsand asupportingbrief, and the General Counsel filed a reply briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,' andconclusions and to adopt the recommended Orderas modified 2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Robinson Bus Service, Inc, Chicago, Illinois, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modifledby substituting the following for paragraph2(c)'The Respondent has excepted to some of the judge s credibility findingsThe Board s established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsThe judge found that in 1987 at least 30 percent of Respondentsbusiness was performed for what appear to be non public entitiesTheRespondent contests the judge s finding and argues that it received lessthan 30 percent of its 1987 revenues from nonpublic sources Assumingarguendo that less than 30 percent of the Respondents business in 1987came from nonpublic sources we find that the evidence is insufficient toestablish that the Respondents ties with public entities were such as topreclude meaningful bargaining2On May 25 1988 the Respondent filed a motion to reopen therecord in which it requested the Board to admit into evidence its proposed Exh 61 According to evidence set forth in proposed Exh 61 theChicago Board of Education for whom the Respondent provides busservicesnow requires that vendors bidding to provide these serviceshave a substance abuse screening program for driversOn June 9 1988 the General Counsel filed an opposition to the Respondent s motion On June 17 1988 the Respondent filed a reply to theGeneral Counsels opposition again requesting the Board to admit the exhibit and further requesting that proposed Exh 62 be admittedWe grant the Respondents motion with respect to proposed Exh 61We do so because of its prospective value in demonstrating changed circumstances and as it relates to our affirmative bargaining order Havingadmitted and con idered the exhibit we do not find that it affects ourdecision to assertjurisdiction over the Respondent in this caseWe deny the motion with respect to proposed Exh 62 because it iscumulative and contains hearsay"(c)Notify theRegionalDirectorinwritingwithin 20 days from the date of this Order whatsteps theRespondent has takento comply "Linda McCormick Esq,for the General CounselCarl E JohnsonandDouglas A Darch Esqs (SeyfarthShaw Fairweather & Geraldson)of ChicagoIllinois,for theRespondentLisa B Moss Esq (Carmell Charone Widmer & Mathews Ltd),of Chicago, Illinois,for the Charging PartyDECISIONSTATEMENT OF THE CASEROBERT A GIANNASI Administrative Law JudgeThis case was tried on 10 and 11 December 1987 in Chicago IllinoisThe complaint alleges that Respondentviolated Section 8(a)(5) and(1)of theAct byfailing toprovide information to the Charging Party Union (theUnion)during negotiations and by thereafter withdrawing recognition from the Union The Respondent in itsanswer,questions whether the Board should exercise jurisdiction over it and denies the substantive allegations ofthe complaint The parties filed briefs which I have readand consideredBased on the entire record including the testimony ofthewitnesses and my observation of the demeanor Imake the followingFINDINGS OF FACTITHE LABOR ORGANIZATIONThe Union is a labor organization within themeaningof Section 2(5) of the ActIITHEOPERATIONS OF RESPONDENTRespondent a corporation with an office and place ofbusinessin EvanstonIllinois is engagedin providing bustransportation for private and public entities Respondentadmits that it annually purchases and receives more than$50,000 in goods services and materials from enterpriseswithin the State of Illinois that met the Board s jurisdiction on a basis other than indirect outflow or inflowThusRespondent admits that it purchases sufficientgoods to meet the Board s indirect inflow jurisdictionalstandardsRespondent denies that it is an employerengaged incommerce within themeaning ofSection 2(2) (6) and(7) of the Act However Respondents essentialpositionis that the Board should not take jurisdiction over its operationsbecause its relationshipwith public schoolboards and other governmentalentitiesare so interwinedthat it does not have control over important elements ofcollective bargainingwithin the meaning ofRes CareInc280 NLRB 670 (1986) This does not question theBoard s statutory jurisdictionThere is, for example nocontention or evidence that Respondent a private concern that employs its own work forceisanentity ereated by the State so as to constitutean armof governmentor an entity administered by persons who are responsible to the electorate or to public officials See292 NLRB No 20 ROBINSON BUS SERVICENLRB v Austin Developmental Center606 F 2d 785,789-790 (7th Cir 1979) Thus the question here is whether the Board should withhold its jurisdiction as a matterof discretion SeeRes Care,supraAustin DevelopmentalCenter,supra 789-790Ifind that the Board has statutory jurisdiction in thiscaseIshallconsider separatelywhether the Boardshould exercise its jurisdictionIIITHE ALLEGED UNFAIR LABOR PRACTICESA The FactsOn 1 October 1982, the Union won a Board conductedelection by a vote of 235 to 147 with 22 challenged ballotsOn 13 February 1986, after resolution of Respondent sobjections to the conduct of the election, the Boardcertified the Union as the exclusive bargaining representative in the following appropriate unitAll full time and part time drivers employed at Respondent s Emerson Street Evanston, 83rd StreetChicago 111th Street Chicago, and Division StreetChicago locations, but excluding office clerical employeesmaintenance employees,mechanicsdispatchersOak therapeutic lead driver, guards andsupervisors as defined in the Act and all other employeesOn 3 April 1986, the parties met for their first negotiatingsessionAttorney Dennis Homerin was the chiefspokesperson for RespondentAnother attorney, CarlJohnson, also represented Respondent in bargaining TheUnion s chief negotiator was its president and businessagentElcosieGresham The parties met again severaltimesin the next few months and the Respondent supplied information requested by the Union, including pastbids and contracts for bus transportation from the Chicago Board of Education (CBOE), at that time Respondent'smajor customerOn 19 June 1986 Respondentwrote a letter to the Union informing it as follows[W]e learned this week that Robinson Bus Servicewillnot receive any business from the ChicagoBoard of Education next year The 3 year SpecialEducation Contract and the 1 year Options Contract have been awarded to other companies Thisloss of business will entail a reduction in force ofapproximately 300 driversActually by the fall of 1986 Respondent was able topick up some routes from the Chicago School BoardThe Respondent received three bus routes from theCBOE on the first day of school in September Thatnumber increased to 64 within a few months Theserouteswere added pursuant to CBOE's practice ofadding and deleting routes because of dissatisfaction withcontractors, drivers or equipmentThe parties met again briefly on 1 July 1986 By thispoint the parties had agreed to many terms of a collective bargaining agreement Thus, the parties had agreedto clauses on discharge and discipline and holidays Theyalso agreed on an extensive grievance and arbitrationprocedureOther matters agreed on included clauses71dealing with drug testing and the distribution of charterwork The Respondent had also made proposals dealingwith wages vacations hours of work insurance, jurypay, and funeral leave But none of theseissueshad beenresolvedThe Respondents proposed management rightsclause had likewise not been changedAt the July 1 meeting Homerin confirmed that Respondent had received no routes under the 1986-1987CBOE contract Gresham responded by saying that, inthese circumstances there was no point in meeting anyfurtherHomerin said that Respondent would be meetingwith the School Board to appeal the rejection of its bidand that Homerin would let the Union know the resultsof that meetingOn 3 July 1986 Homerin wrote a letter to the Unionstating that its appeal had not been successful The Uniondid not receive this letterOn 21 October 1986 the Unions lawyer wrote Homerin a letter saying thatwe have had no correspondence or contact from you since the 1 July meeting Sheinquired regarding the status of Respondents appeal andrequested a resumption of negotiations The letter alsorequested information concerning work then being performed by bargaining unit membersOn 29 October 1986 Homerin replied to the aboveletter-without mentioning his 3 July letter-stating thatthere had been no change in the CBOE bid situation andthat the work being performed by the employees had notchanged Subsequently, the requested information wasprovidedThe parties resumed negotiations on 22 December1986Homerin indicated that the Respondent wanted toconsider modifications of its initial proposal so that itcould be in a better position to successfully bid on futureCBOE contractsThe parties met again in January 1987 The Respondent revised its earlier proposals on wages holidays vacation jury and funeral leave pay, and insurance TheUnion agreed to a number of concessions at this meetingHomerin testified that his wage and benefit proposal-which amounted to a pay cut-was formulated by himwithout consulting profit and loss statements or other financial documentsThe parties next met on 12 February 1987 At thismeeting Homerin lowered Respondents wage cut proposal to 4 percentGresham asked why Respondentneeded a wage cut Homenn explained that Respondentneeded a wage reduction to cut costs to successfully bidcompetitively for CBOE bus routes in the upcoming1987 school yearGresham asked Homerin if he waspleading poverty and Homerin replied that he was notHomerin said that Respondent wanted to be competitiveand wanted to be the Company we were before interms of 400 and 500 busesHomerin denied saying thatthe Respondent needed a reduction in wages to stay inbusiness 1'Gresham acknowledged that Homenn denied invoking an inability topay but testified that Homenn stated that this was to cut costs so thatwe can remain competitive and also cut costs so that we can remain inbusinessI do not accept Gresham s testimony insofar as it suggests thatContinued 72DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGresham then asked for documentation to justify Respondent s proposed cuts Homerin replied that the request should be put in writingOn 31 March 1987, counsel for the Union Lisa BMoss,wrote Homerin and requested that he providecounselwith all documents supporting Respondent'sproposal that existing wages be reducedOn 13 April 1987 Respondents counsel, Carl E Johnson, wrote Ms Moss as follows[B]ased on objective considerations, Robinson BusService has a good faith doubt that Local 241enjoys the support of a majority of employees in thebargaining unitAccordinglywe are unwilling toprovide you with the documents requested in yourmost recent letterRespondent won the 1987-1988 CBOE school bus bidinconjunctionwith three other firms who with Respondent formed a joint venture to administer the contractRespondents share of the CBOE business wasabout 100 school bus routes Overall, in 1987-1988, theRespondent operated 260 school bus routes The CBOEcontract requires Respondent to provide one busdriverper routeplus a10 percent standby figure Respondent sdrivers during the 1987-1988 school year did not sufferthe wage cuts proposedin bargainingB The Allegation that the Board Should Not AssertJurisdictionRespondent contends that the controls imposed on itby the State of Illinoisand itspolitical subdivisions overits school board business precludemeaningfulcollectivebargainingover all its business under the Board doctrineset forth inRes Care Inc280 NLRB 670 (1986) In ResCare,the Board, refining its rule set forth inNationalTransportation Service,240 NLRB 565 (1979) held thatin casesinwhich an employer is alleged to have a closerelationshipwith a political entity it would decline toassert jurisdiction when an employer lacks control overdecisions affecting a core group of basic bargaining subjects' so as to render meaningful bargaining impossibleAs the Board stated (at 674)Without denigrating the importance of other personnel relatedissueswe hold that if an employerdoes not have the final say on the entire package ofemployee compensation i ewages and fringe benefits,meaningful bargainingis not possibleSee alsoLong Stretch Youth Home,280NLRB 678(1986) andDynaelectron Corp,286 NLRB 302 (1987)Although most of its business is performed for theCBOE and other public school districts Respondent isnot exclusively a government contractor It also providestransportation for various private schools and privatebusinessconcernsAn operating statement of servicesprovided during the years 1986 and 1987 (JanuaryHomerm said that the reduction was necessary for Respondent to remainin businessRespondent had other business besides the Chicago SchoolBoard business and it is clear in context that Homerm s focus was Respondent s effort to win back the CBOE business in a competitive bidthrough October) shows that 56 percent of Respondent sbusinessin 1986 and 27 percent of its business in 1987camefrom the CBOEIn 1986 the clientele included Evanston School District65 (8 15%), University of Chicago-Charters(4 35%), andVehicle Lease (8 29%) Nonpublic revenue sources in 1987 included Turner Construction(9 15%), University of Chicago (9 45%) andWinkelsRent' (13 03%) 2 The statement also reveals that Respondent provided various charter services for theYMCA and other public and private schools and organizationsThus, in 1987,at least30 percent of Respondent sbusinesswas performed for what appear to be nonpublicentities 3The Respondent never raised any issue of limitationson itsbargainingauthority until after the complaint wasissued inthis case Thus, it did not contest jurisdiction inthe protracted representation case proceedingwhichlasted from 1982 to 1986More importantly, it neverraised theissueduring the yearlong collective bargainingnegotiations in 1986 and 1987, during which it was represented by two negotiators who were experienced laborlawyersDuring the negotiations Respondent neverstated that it lacked the authority or control to make decisions on any labor relationsissueswhether they be thecore issues of wages and benefits or more incidental bargaining issuesIndeed the parties reached agreement onissuesinvolving discharge and discipline of employees aswell as grievances and final arbitration of disputes Evenon the economicissuesthat basically separated the partiesRespondent never pleaded an inability to pay because of restraints by governmentalagencies It wassimply trying to keep costs down because of its desire toassureitself of more government contracts Finally therecordcontainsRespondents own proposed collectivebargainingagreementRespondent does not show howeither its proposals or those of the Union were or wouldhave been altered or curtailed by the alleged limitationsof governmental authoritiesRespondents theoreticalargumentsin litigation aboutlimitations on its authority to bargain must be viewed inlight of this background of actual bargaining experienceIdo not believe that the limitations asserted by Respondent in brief show persuasively that it could not bargainmeaningfully on the coreissueswithin the meaning ofRes CareTurning first to the most importantRes Careelement,theRespondent in this case retains full control overwages, vacation, holiday and leave pay and otherfringebenefitsThis is demonstrated by Respondents own contract proposals during the 1986-1987 negotiations whichincluded such matters as holidays, vacations and jury andfuneral leave as wellaswagesSo far as the recordshows, there was no contention during those negotiationsthatRespondent was in any way limited by the CBOEor any other governmental entityMoreover, the CBOE2Winkels is apparently a subsidiary of theRespondent9 In the 1986-1987 school year theRespondentsuffered alarge diminution in CBOEbusinessThat yearRespondent operateda total of about240 schoolbus routes64 of which were from CBOE In 1987-1988 thetotalwas 260 school bus routes about 100 of which were from CBOE ROBINSON BUS SERVICE73contract-the chief restraint on wages alleged by Respondent-governs only 27 percent of Respondents 1987businessThere is no contention that wages are restrained for the rest of its business, except of course inthe usual way any business is restrained An employermust keep costs down to obtain new business or lose it tocompetitorsHowever, even the CBOE contract placesno restraint on wagesor any other fringe benefits Theessential bid for CBOE business is based on a price pervehicle per daily round tripPresumably the Respondent computes its bid-on an annual basis-based on all ofitsprojected costs, including wages and benefits, and itsanticipated profitsThere is no limitation on what Respondent may bid or what it can pay its personnelUnlike the situation inRes Careitself,wherein theBoard declined to assert jurisdiction, the Respondenthere is not subjected to specific controls by a government entity over wage and benefit levels For examplethe exempt entity does not require that Respondentsubmit for approval wage ranges and specific levels forvarious employee benefitsNor does the exempt entityset initialwages Thus, the situation here is more likeLong Stretch Youth Home,supra,wherein the Board asserted jurisdiction because the exempt entity did notmaintain wage guidelines and the contractor determinedfor itself what wages and benefits to payIt is true that, within the CBOE contract year, Respondent may obtain special relief, that is, it can recovercosts[that]may change during the period from theopening dateof the bids to the end of theagreementperiod[andwhich] cannot be determined in advanceIn this event 60 percent of the per vehicle costcan be adjusted based on unanticipated wage costs It isthis adjustment that is tailored to the Bureau of LaborStatistics cost of living figures There is no way of knowing whether bargaining unit wage costs are more or lessthan 60 percent of the per vehicle costs but the figurewas presumably arrived at because wage costs-including nonunit wage costs-are thought to approximate 60percent of the total bid per vehicle Far from providing arestriction on Respondent-as itcontends-the wage adjustment provides an advantage for a contractor who hasseriously underestimated wage costsin itsbidThe shortlength of the contract-l year-provides further assurance that Respondent will not be disadvantaged by unanticipated increases in costs Interestingly enough thecontract also provides for downward adjustments on thesame basis as upward adjustments Significantly, however the Respondent never raised any CBOE or otherpublic contract limitations when it was bargaining withthe Union over wages in 1986 and 1987 Even when itrequested a wage cut it did not do so as a reflection ofits inability to payRespondent never considered anywage or financial data before it made its proposalIndeed, Respondents chief negotiator Homenn testifiedthat he never consulted CBOE officials before makinghiswage proposal He simply wanted to lower costs toassure that it would be able to submit a lower bid or perhaps to retain a certain profit margin Yet Respondentobtained the 1987-1988 CBOE bid without cuttingwages All of this demonstrates that the CBOE biddingrequirements do not preclude meaningful bargaining onwagesor benefitsRespondents allegation that meaningful bargaining oncore issues is precluded because various school boardscontrol hours of operation is not persuasive All clientshave particular needs and, if a contractor wants the bussness, it must meet those needs The very nature of schoolbus transportation is such that the contractor must meetthe time requirements of the client This is no differentthan performing services for a private concern thatwants a bus to pick up its people at 7 a in and to dropthem off at 4 p in Respondent has not demonstrated howtheserequirementsprecludemeaningfulbargainingIndeed the Respondent's contract proposal to the Unionduring bargaining negotiations preserved its own discretion on this issue The proposal reads as followsThehours of work shall be those hours assigned by the Company in accordance with the pay provisions of thisAgreementContrary to Respondents contention, it has completeand final authority to discipline and discharge its employeesThis is shown by its agreement during the bargaining negotiations to a discipline and discharge clauseaswell as grievance procedure resulting in final andbinding arbitrationRespondent never contended in negotiations that state and local governments imposed conditions on school bus drivers that infringed on meaningful bargaining and the contention now that they did iscompletely without meritThe evidence shows that Respondent has unfetteredauthority to discipline its drivers when they work on private or industrial nonschool board routes Even whenthey work on school bus routes the evidence shows thatschool authorities or parents may complain about theconduct of a busdriver But that complaint is independently investigated by Respondents personnel departmentand appropriate action is taken by the Respondent Forexample Respondent may take a busdriver off a schoolbus route and put him or her on a private or industrialrouteMoreover, Respondent has a progressive disciplinary policy that it has developedand utilizesRespondent asserts that it always accepts the CBOE saccount of disputed facts and terminates a driver if theCBOE official wants the driver terminated (Br 41) Thisisa distortion of the evidence In response to a leadingquestion to the above effect Assistant Operations Manalter Don Jackson answered yes I do not accept thistestimony as reliable or plausibleEarlier Jackson hadtestified that his job entailed look[ing] at hiring of employeesdriver complaints, supervisory complaintsresolving of suchLater,Alfred Rudd the operationsmanager and Jackson s superior gave a more plausibleanswerAlthough, at one point in his testimony, Ruddseemed to confirm, in response to another leading question, that he would not question a CBOE complaint, hismore candid and reliable response was as followsOh Well on school initiated cases when you saythe decisionwe talk with the personnel I talk withJerry Hype, I talk with the base manager if it issomething that stays on my desk I will ask thedriver to come in and then I also talk with the 74DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDperson who made the complaint the principal orthe whomever I try to cover everyone And thenafter that, the buck stops with me ifit ismy particular case if it is the base managers case, it stopsthere they make a decisionThis view is confirmed by commonsense and an analysis of the documentary evidence submitted by Respondent relatingto the termination and discipline of dnversThe documents themselves show only that school offscials, such as a principal, or parents filed complaints withRespondent, which were acted on by Respondents personnel officeThe documents show that independent investigationswere conducted by Respondent and theyalsoshow that Respondent makes a determinationwhether the employee could be rehired The documentsalso show that Respondent's progressive disciplinarypolicy must be followed For example, one driver whowas accused by a teacher of smelling of alcohol was suspended pending test results Another driver was pulledoff the route and placed on standbyThese documentsdo not show that CBOE officials demanded or recommended discharge or any particular disciplineTheysimply made complaints and the Respondent conductedan independent investigation and took the appropriatedisciplinary actionThe Respondent relies on the CBOE contract's provision that the Board has the right to remove the driverfor the good of service or the welfare of the pupils It istrue that CBOE officials may stop drivers to inspecttheir permits and licenses and aides may ride the buses toinsure compliance with CBOE policies Howevermaintenance of operational controls does not circumscribe the[e]mployer s ability to bargain over essential terms andconditions of employment, but merely serves to monitorcontract complianceDynaelectronCorp286NLRB302 305 (1987) Thus even though school officials onthe scene have the authority to remove a driver from abus in an emergency situation they may not terminatethe driver For example, in one instance, a principal whowas traveling on Respondents bus transporting studentsfrom Chicago to Champaign reported that a driver onanother bus appeared to be intoxicated The driver wasremoved and a teacher drove the bus the remainder ofthe trip There was no other representative of Respondent present to take the action that was clearly required asa safety matterNevertheless, even in this case theCBOE official who made the complaint did not demandthat the driver be terminated He simply filed the complaintHis description obviously provided strong evidence in support of the termination that followed Butthe incident shows that the removal mentioned in thecontract is one that follows from the exigencies of thecircumstances Termination is within the authority of theRespondent and in the appropriate case, where there is afactual issue, it is the Respondent-not the complainingparty or the accused employee-that makes the ultimatedecision on terminationSimilarly, some offenses sei forth in the Illinois statutesor regulations require the suspension of the license of adriverwho is convicted of certain offenses, includingdrivingunder the influence of alcoholRespondentargues that this effectively terminates the individual byoperation of law But this does not mean that the discharge and disciplinary authority of the employer hasbeen impeded in such a way as to preclude meaningfulbargainingNor does the CBOE contract restrict discipline or discharge The CBOE contract provides that thevendor-Respondent-is to be penalized if a driver isconvicted for drunk driving, if he drives with an expiredlicense, if he fails to submit a written report within a dayof an accident, or if he picks up unauthorized passengersor makes unauthorized stops Thus, more is at stake herethan the driver s job the Respondent has its own interestin supervising its drivers so that they comply with Stateand school board requirements 4The evidence also shows that Respondent supervisesitsown drivers For example its own supervisors grantall types of leaves of absence and assign particular routesto drivers through a bidding system determined by seniorityIt is true, as the Respondent alleges, that theCBOE contract provides for a minimum ratio of field supervisors to vehicles in serviceHowever, this feature ofthe contract confirms Respondents authority over supervisionThus, the CBOE contract provides that bus contractorsmust submit a responsibility statement outlininghow such supervision will be conducted and emphasizesthat field supervisorsmust be persons whose primaryduties are street supervision of the vehicles and driversfor service under this agreementIndeed, the CBOEcontract requires that Respondent provide at least thefollowing supervision (1) spot checking operator performances at specific pickup points and at schools, (2)ridding a specific run where problems have occurred (3)providing on the job inservice to operators (4) resolvingproblems between the vendor s personnel and school officialsor parents, (5) assigning spare vehicles and continuing service where bus breakdowns occur, (6) providmg training to drivers according to the bidder s safetytraining program Finally the CBOE contract specifically provides that the vendor is responsible for continuous monitoring of vehicle operator performance in thefieldIn these circumstances it is clear that the CBOEcontract insists on very close supervision by Respondentand other bus contractors thus confirming Respondent sability to engage in meaningful bargaining on this subsect 54Respondentalso allegesthat theIllinoisDepartmentofHumanRights once dismissed a charge because of the control by the CBOE overits personnelpractices and operations (Br 13) This reference is misleading because it refers to that portion of the departments decision settingforth Respondents response to the allegation The conclusion by the department was on the merits namely that the complainant was not terminated for alleged religious practices but for distributing sexually provocalive literature to an II year old student which resulted in parental complaints In any event neither dictum nor an ultimate conclusion by thisstate administrative agency would bind the Labor Board which has theindependent authority to analyze the relationship between Respondentand its clientsbased on the evidence presented in the record before it5 Respondent also cites Illinois Administrative Code training requirements inconnection with the issuance of busdnvers permits The coderequires that busdriverspass an initial trainingcourse offered by the StateBoard of Education and be given practical behind the wheel training bythe employer The annual refresher course is to last 2 hours 1 hour ofwhich is for firstaid trainingAlthough the course is conducted by theContinued ROBINSON BUS SERVICE75Respondent also alleges that school boards and othergovernmental entities control its hiring so as to precludemeaningful bargaining I disagree The record shows thatRespondent hires its own drivers It recruits them generally through ads in daily newspapers The applicants areinterviewed and chosen by Respondents personnel whomake the final hiring decision It is true that school busdrivers are required to have a drivers permit and tomeet certain physical qualificationsHowever, having apermit is not a prerequisite to being hired and Respondent has not shown how these requirements by the Stateto insure safety in the transportation of school childrenwould preclude meaningful collective bargaining or actually did so in 1986-1987Nor do the school board contracts in evidence showsufficient limitations on hiring to preclude meaningfulbargainingThe CBOE contract requires that Respondent provide CBOE with the name of each new and incumbent driver and with a handbook that sets forth thedrivers duties and responsibilitiesThe handbook, however, is composed by Respondent Respondent makesmuch of its contention that drivers must actually file applicationswith Evanston School District 65 The 1987Evanston contract does provide that the individual employees of the contractors such as Respondent are tosubmit an application with the school district, but thereis nothing else in the contract that explains what if anything, this school board does with the applicationMoreto the point the contract specifically provides that noemployees of the successful contractor will in any waybe deemed to be an employee of the Board of Educationof School District 65 or entitled to any of its employeeinsurance benefitsIhave considered all of the evidence and the contentions of Respondent and I find that Respondent has notshown that state and governmental agencies have suchintrusive controls over its labor relations to precludemeaningful bargaining on core issues within the meaningofRes CareThere is therefore no cogent reason whythe Board should not assert jurisdiction in this case Seein addition to cases cited earlierRustman Bus Co282NLRB 152 (1986)TrailwaysCommuter Transit 284NLRB 935 (1987), andWolf Trap Foundation287 NLRB1040 (1988)C The Request for InformationAs shown above the Respondent asked the Union toagree to a pay cut during negotiations In support of thispositionRespondent relied only on a desire to remaincompetitive in securing the upcoming CBOE contract Itspecifically disavowed an inability to pay The Union requested underlying documents and information in support of Respondents position and the Respondent refused to supply themregionalsuperintendent of the Board of Education through certified instructors the instructors that are chosen and certified are employees ofprivate bus companiesincludingRespondent The training requirementsof the State Board of Education do not infringe on Respondent s supervisory authority and are not sufficiently intrusive to preventmeaningfulbargainingThe General Counsel and the Union assert that Respondent was required to provide the requested information I disagreeWhen an employer makes a claim of inability to pay insupport of its bargaining proposals or in response tothose of a union, the duty to bargain in good faith requires it to provide requested financial information tosubstantiate its claimNLRB v Truitt MfgCo, 351 U S149 (1956)Although no magic words are required toexpress an inability to pay, the words and conduct mustbe specific enough to convey suchameaningAtlantaHilton & Tower, 271NLRB 1600, 1602 (1984) An employer s statement that itwould not rather than couldnotpay is insufficient to trigger the obligation to provide supporting information Ibid See alsoNLRB vHarvstoneMfg Corp,785 F 2d 570, 575-576 (7th Cir1986)Thus, the Board requires something more than amere assertion of competitive disadvantage on the part ofthe employer Recent Board cases have analyzed an employer's claims of competitive disadvantage to see if theyamount to assertions of its own inability to pay higherlabor costs rather than general assertions about the offects of higher wages on profits or business SeeNielsenLithographing Co279 NLRB 877 (1986),Coast Engraving Inc282 NLRB 1236 (1986),American Model & Pattern277 NLRB 176 (1985) AccordNLRB v Harvstone,supra at 575-576 6The General Counsel and the Union rely in part onthe testimony of union official Elcosie Gresham which Ihave not accepted According to the credited testimonyRespondent specifically denied that it was asserting itsown inability to pay higher wages and its only assertionsin support of the requested wage cut dealt with competitive factorsRespondent was interested in lowering costsin order to win the CBOE bus transportation bid for theupcoming year In this respect the Respondents chief6 The General Counsel (Br 22-23) has misread the Board cases Sheargues thatthe Board equates protestations about the need to remaincompetitive with claims of inability to pay This is not the law The GeneralCounsel cites a statement from the administrative law judge s decision inCoast Engravingsupra in support of her viewBut the Board inthat case specifically found it unnecessary to rely on the judge s analysis InCoast Engravingthe Board found an inability to pay based on theemployersstatementthat it had to have a wage freeze in order to stayin business and recoup some bad losses they had [in] the first few monthsof the year(Id at fn 1)The Board also cited with approvalNielsenLithographingsuprawherein the Board found that the employerwentbeyond the expression of a mere unwillingness to continue paying thecosts of its collective bargaining agreement by its words and conduct [it]conveyedan inability to pay withinthe meaningofAtlanta Hilton& Towersupra InNielsonthe Boardspecifically relied on the employer s statement that jobs would be lost and that the Company would goout of business unless economic concessions were made (Id at In 3 )The General Counsel also citesAmericanModel & Patternsupra forthe proposition that the employer was found to have pleadedan inability to pay when it told the union that it neededan acrossthe board wagecut in order to remain competitive which was tantamount to claiming itcould not affordexistingwages and benefits (Br 23) Although the Ianguage in apart of the decision arguably supports the quoted propositionthe facts in the case show how much more The employer offered to cutwages during the first year of the proposed contract because profitswere down andthe Company could not continue to pay existingrates and remain competitive(Id at 179) ThusAmerican Modelisnota case in which the employer pled only competitive disadvantageIndeed bothNielsenandCoast Engravingundercut the portion ofAmertcan Modelon which the General Counsel relies 76DECISIONSOF THE NATIONALLABOR RELATIONS BOARDnegotiator, Homerin was simply asserting a generality ora truism the lower Respondents costs, the lower itsCBOE bid and the better chance it would have of successfully obtaining the bidWhen presented with suchgeneralities the union may decide to press the employerIf the employer does not cross the line from generalitiesto specifics, the union may presume that the employersimply does not want to pay more in wages or benefitsthan it has offered and act accordingly If the employerdoes not get more specific and by word or conduct, asserts that it cannot pay more wages or benefits the unionwould be entitled to whatever information is being reliedon or at least a statement in response to its request forinformation, that the employer is not relying on any suchinformationGood faith requires at least that much SeeTruitt,supra 351 US at 152-153 (If an argument isimportant enough to present in the give and take of bargaining, it is important enough to require some sort ofproof of its accuracy ) In this case Respondent did notcross the lineAccordingly I find that Respondents assertions of competitive need were mere generalities ortruisms and not sufficiently specific to require the production of supporting data SeeAtlantaHiltonandNLRB v Harvstonesupra 7D The Withdrawal of RecognitionAs shown above, on 13 April 1987-after a year ofbargaining,Respondent advised the Union thatbasedon objective considerations it had a good faith doubtthat the Union had the support of a majority of its employees and withdrew recognitionNo specific reasonswere mentioned at the time of the withdrawal of recognition, although at the hearing Respondent submittedevidence in support of its asserted good faith doubt ofmajority statusThe applicable law is as followsIt is well settled that absent unusual circumstances a union enjoys an irrebuttable presumptionof majority status during the first year following itscertificationAfter the certification year the presumption of majority status becomes rebuttableAn employer who refused to bargain with anincumbent union may rebut the presumption of majority status by establishing either (1) that at thetime of the refusal to bargain the union in fact didnot enjoy majority status or (2) that the refusal waspredicated on a good faith and reasonably groundeddoubt, supported by objective considerations of theunion s majority status [Footnote omitted ]Alexander LinnHospital Assn288NLRB 103 107(1988), quoting fromBurger Pits Inc273 NLRB 1001(1984)7The fact that Respondent won at least part of the 1987-1988 CBOEbus transportation bid and did so without cutting wages raises questionsabout the good faith of Respondents bargaining position inthe last fewbargaining sessions before it withdrew recognition However the GeneralCounsel did not allege a refusal to bargain violation in this case and Ido not read the Board cases on information requests to permit an inquiryof this sort in the context of the allegations in this complaintIn support of its withdrawal of recognition the Respondent relies only on the second part of the formula-good faith doubt of majority status In order to succeedon this issue the Respondent must demonstrate not onlythat the facts indicating a lack of majority support existbut also that it was aware of those facts at the time ofthewithdrawal of recognition SeeNLRB v GulfmontHotel Co362 F 2d 588, 589 (5th Cir 1966) The evidence must be objective and qualify as clear, cogentand convincingOrion Corp v NLRB,515 F 2d 81, 85(7th Cir 1975) I find that Respondent has not satisfiedits burden of showing that its withdrawal of recognitioninApril 1987 was predicated on a good faith and reasonably grounded doubt based on objective considerationsof the Union s majority statusIn support of its position, the Respondent submittedevidence that, on 3 April 1986 Gresham sent a letter toRespondents employees notifying them of the Board scertification and its obligation to represent themGresham also wrote and had distributed a letter announcing aunion meeting for 26 April 1986 Gresham confirmedthat only 8 to 10 of Respondents employees attendedthismeetingRespondent also developed the following evidencethat came to the attention of Respondents officialsAlfredHenry, base manager of Respondents DivisionStreet garage, testified that in late April or early May1986-almost a year before the withdrawal of recognition- approximately 10employees approached himand said that they did not feel that the union could contribute or help them in any wayHenry was also toldby some drivers-only one of whom he could identifyby name-that only a few Division Street drivers attended the 26 April 1986 union meeting Assistant OperationsManager Jackson testified that, in the summer of1986 two employees approached him on union mattersOne Carol Robinson simply asked him about thestatus of negotiations and in response to a question byJackson, stated that the Union had not yet to her knowledge appointed stewards The other Otis White, toldJackson thathe thought at that point there was notstrong support for the union, and that since so many ofthe employees were not around at the time of the vote,he thought that was possibly the reason for thatOncross examination Jackson conceded that the employeesdid not say that they did not want to be represented bythe UnionNo other official of Respondent testified to factswithin the Respondents knowledge which were reliedon in withdrawing recognitionHowever, Respondentdid submit in evidence a list of employees who workedfor Respondent at the time of the election in 1982 It alsoelicitedtestimonyfrom Jackson thatasof lastsummer -actually the summer of 1986-he comparedthat list to a printout of current drivers and found thatsomewhere around 30 percent of the drivers employedat the time of the election were still employed Respondent did not submit the underlying printout even though itwas still available and presumably within the possessionof Respondent And there is no evidence that Respond ROBINSON BUS SERVICE77ent specifically relied on Jackson s assessment prior tothe withdrawal of recognitionRespondent also submitted a document prepared byRespondents director of personnel for this hearing at therequest of counsel which showed that Respondent terminated 1341 busdrivers from its list of employees fromsome time in 1983 to the end of 1986 The documentdoes not show the number of hires, whether any of theterminated employees were rehired, or the total employee complement at any particular time Nor were anypayroll lists submitted for any particular time It is apparent from the record and the testimony of Jerome Heidt,Respondents director of personnel, that many nameswere purged from the list of employees because of thelarge diminution in business during the 1986-1987 schoolyearHowever the record shows a significant increase inthe 1987-1988 school year Heidt testified that Respondent often kept employees on its lists in hopes thatwewill get business and they will come backIn its brief the Respondent lists other factors thatcaused the Company to doubt the Union s majoritystatus(Br 23) The brief states as followsGresham never paid any visits to Company terminals (Tr 40) The Union was wholly unpreparedat the April 3 1986 opening session (Tr 100) andhadnoideawhat the Company s drivers wantedNone of the Company s drivers asked about, participated in, observed or played any apparent role innegotiations (Tr 98)The Union also excludedCompany drivers from its 26 member ExecutiveBoard (Tr 40) Additionally, the Union never appointed any stewards to apprise drivers of the negotiations or process their complaints (Tr 208-209)Respondents brief overstates the evidence For example,Respondent cites to the testimony of union officialElcosie Gresham who testified, very rarely do I get outto visit any specific spots other than taking care of businessHe did testify, however, that he maintained contactwith Respondents employees by telephone Gresham also testified that the Union s executive board doesnot include employees of Respondent but there was noevidence that such employees were excludedThe assertions about the Union s preparation for and the driversparticipation in bargaining came from the testimonyof Respondents attorney Dennis Homerin He testifiedthat the union negotiators had no proposals to submit atthe first bargaining session on 3 April 1986 but that theyasked for much information on Respondents policies insurance seniority lists and fringe benefitsHomerin alsotestified that there were never any employees of Respondent present at the negotiating sessions and he wasnever told why they were not present Actually Gresham testified that the Union s policy is not to include employees on bargaining committees The assertion that theUnion never appointed stewards was based on Jackson stestimony that he was told by driver Carol Robinson inthe summer of 1986 that to the best of her knowledge"the Union had not appointed stewards There is no evidence however, that union officials declined to processany employee complaintsRespondent alleges that it was aware of and relied onevidence of turnover in the driver complement betweenthe date of the election in October 1982 and April 1987when it withdrew recognition on the latter date Turnover itself is not sufficient to rebut the presumption of continuing majority status because there is no reason to conelude as a general matter that new employees reject therepresentation rightswon by their predecessors SeeCowles Publishing Co280 NLRB 903, 913 (1986), andZims IGA Foodliner v NLRB495 F 2d 1131 1141 (7thCir 1974), cert denied 419 U S 838 (1974) 8However, even considering Respondents turnover evidence with other alleged indicia of loss of majority Ifind that the turnover evidence in this case is not convincingThe list of terminations from 1983 to 1986 prepared for the hearing in this case is incomplete This evidence does not show the actual employee complement atany particular time and many of the terminated employees may have been rehired Jackson s testimony that, inthe summer of 1986 only 30 percent of the drivers employed at the time of the election were still employed ismore to the point However, underlying documents andpayroll records that would have verified this testimonialevidence-albeit available-were not submitted Jackson s assessment of the employee complement was madealmost a year before Respondent withdrew recognitionfrom the Union There is no evidence that Respondentrelied on Jackson s assessment when it withdrew recognition Indeed the alleged turnover occurred within theperiod of litigation over Respondent's objections to the1982 election, which were finally resolved in 1986 In allthe circumstances including particularly the failure ofRespondent to submit more reliable specific documentaryevidence clearly available to it to support its turnoverdefense, I find that Respondents evidence of turnover isinsufficient to support a good faith doubt of the Union scontinuing majorityNor is such evidence sufficient tosupport a withdrawal of recognition when combinedwith other factors that I consider belowThe Respondents reliance on testimony that 10 driverstold management officials that the Union could not helpthem and one said that there was not strong support forthe Union falls far short of showing a reasonably baseddoubt that the Union represented a majority of the employees The two employees who talked to Assistant OperationsManager Jackson did not say they did not wanttheUnion to represent them and Henry s testimonyabout the 10 employees who spoke to him merges thecomments of all into a few conclusionary statements thatare not only vague but do not establish that they did nots Respondents suggestion (Br 52) that inStationKKHI284 NLRB1339 (1987) the Board plainly retreated from any presumption of continned majority support is wrong In that case the Board reaffirmed thewell established presumption of continuing majority even when new employees have been hired into the unit The Board did however abolish amore controversial and less established presumptionnamely that strikereplacements supported the union in the same ratio as the sinking employees whom they replaced (Ibid) The instant case does not involve astoke or striker replacements Thus this aspect ofBuckley isinapplicablehereActually however portions of theBuckleydecision support theresult in this case since the Board found that the employer therein hadnot established a good faith doubt of majority (at 1343-1344) 78DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwant the Union to represent them To the extent thatRespondent relies on what these employees told management officials about the views of other employees, this isclearly hearsay evidence and unreliable in establishingdoubt of majority Indeed there is no precise evidence asto how many employees were in the unit in April 1987At the time of the election, however, there were 400drivers in the unit and in 1987 there were at least 260The views of 10 or 11 employees do not establish agood faith doubt of majority In any event, the conversations took place 1 year before the withdrawal of recognition and at the very beginning of negotiations Respondent s asserted reliance on vague conversations with asmall number of employees 1 year before the withdrawalof recognition is not sufficient objective evidence to support a good faith belief that the Union had lost majoritystatus inApril 1987 SeeRetired Persons Pharmacy vNLRB,519 F 2d 486, 490 (2d Cir 1975) andLouisianaPacific Corp,283 NLRB 1079 1079-1080 and fns 6 and7 (1987)Respondent also contends that the Union abandonedthe employees in the unit The contention is not persuasiveRespondent asserts that the Union was unpreparedfor bargaining at the first bargaining sessionHoweverthe evidence shows that the meeting was simply preliminary and at that and subsequent meetings the Union wasseeking to reach a collective bargaining agreement onbehalf of the employees it representedNor did theUnion's alleged capitulation at the end of the negotiations demonstrate abandonment The Union was tryingto obtain information to counter Respondents effort tocut wages Surely the Union cannot be faulted becauseit-like the Respondent-was trying to reach agreementeven though the certification year was ending Respondent s reliance on a 4 month hiatus in bargaining also doesnot demonstrate abandonmentAlthough there was ahiatus in bargaining in the summer of 1986 the partiesthereafter resumed bargainingThe parties had alreadyreached agreement on a number of issues and the Unionhad been an active participant in negotiations Bargainingbroke off because Respondent failed to obtain the CBOEcontract for the 1986-1987 school year Respondent wassupposed to notify the Union of the status of its appeal ofits unsuccessful bid The Union never received Respondent s letter notifying it that the appeal had been rejectedThe Union thereafter asked for a status report and negotiations resumed The Union unsuccessfully pressed for acontract during the last few months of bargaining Theevidence also shows contrary to Respondents suggestion, that Gresham did have contact with employees ofRespondent and that the Union s failure to include employees on the bargaining committee was a reflection ofthe Union s policy Accordingly I cannot find that theUnion abandoned its bargaining rights and obligationsIn further support of its contention of good faith doubtof continuing majority, Respondent also relies on otherpieces of evidence such as poor attendance at a unionmeeting at the beginning of bargaining and the failure ofthe Union to present grievances and to appoint stewardsAlthough in some circumstances these factorswhentaken together with other more significant factors mayshow a lack of majority support they do not supportsuch a finding in this case Poor attendance at a unionmeeting-like the failure to pay dues or actually join aunion-does not show that a majority of the employeesin this case did not want the Union to represent themLikewise, the failure to present grievances or to appointstewards is not remarkable in the circumstances of thiscaseThere was no evidence that employees had grievances that the Union declined to present to RespondentThere was, of course no existing contract the Unionwas seeking to obtain a first contract Although the partieshad tentatively agreed on a grievance arbitrationclause, there is no evidence that the Respondent agreedto put this clause into effect before final agreement on anentire collective bargaining agreementThus the needfor stewards is not apparent Accordingly, I do not believe any of these other factors, including the allegedabandonment of representation rights by the Union separately, or in conjunction with alleged turnover and statements of employees justified the withdrawal of recognitionRespondent relied heavily onBellwood General Hospital vNLRB,627 F 2d 98 (7th Cir 1980) in support ofits positionHowever, that case is clearly distinguishableand the differences highlight the validity of a contraryresult in this case InBellwoodthe parties were bargaining for a contract renewal According to the court, theold contract expired on 30 April and the employer didnot withdraw recognition until after the expiration of thecontract Its withdrawal was based on many factors, including lack of attendance at recent union meetings thelack of properly elected union officers, the lack of anygrievance activity during a first contract and lack ofunion visits to the plant or use of bulletin boardsMostof these factors take on added significance when the parties are operating under an existing collective bargainingagreement because an employer obviously knows what isgoing on and a union has certain obligations to administer an existing contractMoreover, the evidence of employee disaffection and turnover was more recent andmore specific and detailed inBellwoodthan in the instantcaseFinally the employer inBellwooddemonstrated itsgood faith by sending a letter to the union prior to theexpiration of the contract asserting its doubt of continuedmajority but pleading to bargain until the issues of majoritywere resolved It was only after a union meetingsubsequently confirmed a lack of union support that theemployer actually withdrew recognitionThis case is differentThe evidence of turnover anddisaffection was not precise and was based on conversations with only a small percentage of unit employees andtheir hearsay accountsThe evidence of lack of unionsupportwas 11 months old and isolated at best TheUnion was not charged with failing to administer an existing contractAnd unlike inBellwoodthe Respondentdid not tell the Union of its concerns about an assertedlack of majority while still pledging to bargain and permitting the Union to allay its doubt of majority statusIndeed, its withdrawal of recognition was quite abruptFinally, the sparsely attended union meeting here unlike ROBINSON BUS SERVICE79that inBellwood,did not take place immediately beforethe withdrawal of recognition but 1 year before 9I have considered all the Respondents asserted reasonsforwithdrawing recognition, both individually and intotal, and I find that they do not support the finding thatRespondent had a good faith doubt of the Union s majority statuswhen it withdrew recognition on 13 April1987 See, in addition to cases cited above,Physicians &SurgeonsCommunityHospital,231NLRB 512, 514(1977) enfd 577 F 2d 305 (5th Cir 1978),Flex Plastics,262 NLRB 651, 656-658 (1982), enfd 726 F 2d 272 (6thCir 1984),KEZI-TV,286 NLRB 1396 (1987)CONCLUSIONS OF LAW1Respondent is an employer engaged in commercewithin themeaningof Section 2(2), (6), and (7) of theAct and the Board is justified in asserting jurisdictionover Respondent2The Union is, and, at all material times, was the exclusive bargaining representative in the following appropriate unitAll full time and part time drivers employed at Respondent s Emerson Street Evanston, 83rd StreetChicago, 111th Street Chicago, and Division StreetChicago, locations, but excluding office clerical employees,maintenance employees,mechanics, dispatchers,Oak therapeutic lead driver,guards andsupervisors as defined in the Act, and all other employees3By withdrawing recognition from the Union on 13April 1987 Respondent violated Section 8(a)(5) and (1)of the Act4The above violations constitute unfair labor practiceswithin the meaning of Section 2(6) and (7) of theAct5Respondent has not otherwise violated the ActTHE REMEDYHaving found that Respondent has engaged in anunfair labor practice I shall recommend that it cease anddesist therefrom and that it take certain affirmativeaction designed to effectuate the policies of the ActOn these findings of fact and conclusions of law andon the entire record I issue the following recommendedioORDERrepresentative of the employees in the following appropriate unitAll full time and part time drivers employed at Respondent s Emerson Street Evanston 83rd StreetChicago 111th Street Chicago, and Division StreetChicago, locations, but excluding office clerical employees,maintenance employees,mechanics, dispatchers,Oak therapeutic lead driver,guards andsupervisors as defined in the Act, and all other employees(b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Recognize and, on request, bargain with the Unionas the exclusive representative of the employees in theabove appropriate unit concerning terms and conditionsof employment and if an understanding is reached,embody the understanding in a signed agreement(b) Post at its facilities in Evanston and Chicago, Illinois,copies of the attached notice markedAppendix "1 Copies of the notice, on forms provided by theRegional Director for Region 13, after being signed bytheRespondents authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are customarily postedReasonable steps shall be taken by theRespondent to ensure that the notices are not altered defaced, or covered by any other material(c)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply11 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDA n Agency of the United States GovernmentThe Respondent Robinson Bus Service, Inc, Chicago,Illinois its officers agents successors, and assigns shall1Cease and desist from(a)Refusing to recognize and bargain with Local 241Amalgamated Transit Union AFL-CIO as the exclusive9 I have read the other cases cited by Respondent and I find that theyare factuallydistinguishable10 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposesThe National LaborRelationsBoard has found that weviolated the National LaborRelationsAct and has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, joinor assist any unionTo bargain collectively through representativesof their own choiceTo act together for othermutual aidor protection 80DECISIONS OF THENATIONALLABOR RELATIONS BOARDTo choosenot to engage in any of these protected concerted activitiesWE WILL NOTrefuse to recognize and bargain withLocal 241Amalgamated Transit UnionAFL-CIO asthe exclusive representativeof ouremployees in the following appropriate unitAll full time and part time drivers employed at Respondent s Emerson Street Evanston 83rd StreetChicago, 111th Street Chicago, and Division StreetChicago locations,but excluding office clerical employees,maintenance employeesmechanicsdispatchers,Oak therapeutic lead driver,guards andsupervisors as defined in the Act and all other employeesWE WILL NOT in any like or related manner interferewith,restrain,or coerce you in the exercise of the rightsguaranteed you by Section 7 of the ActWE WILL recognize and on request, bargain with theUnion and put in writing and sign any agreementreached on terms and conditions of employment for ouremployees in the bargaining unitROBINSONBus SERVICE INC